 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   TOMMY VARNADO,                                )        CASE NO. CV 18-05923-JAK (KES)
                                                   )
11                         Plaintiff,              )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   LOS ANGELES COUNTY SHERIFF’S
     DEPARTMENT, et al.,                           )
14                                                 )
                           Defendants.             )
15                                                 )
16
            Pursuant to the Order Dismissing Action With Prejudice,
17
            IT IS ADJUDGED that the entire action is dismissed with
18
     prejudice.
19
20          DATED: January 27, 2020.
21
22
                                                  JOHN A. KRONSTADT
23                                                UNITED STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\1. Tommy
     Varnado v. LA County Sheriff's Dept. CV18-5923-JAK (KES) Judgment.wpd
